 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDPremier Rubber Co. and United Rubber, Cork, Li-noleum and Plastic Workers of America, AFL-CIO-CLC Cases 10-CA-17671, 10-CA-17904,10-CA-17954, and 10-CA-1817628 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTER,On 10 December 1982 Administrative LawJudge Hutton S Brandon issued the attached deci-sion The Respondent filed exceptions and a sup-porting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions 2 as modified and to adopt the recom-mended Order as modifiedThe judge found that the Respondent engaged ina number of coercive interrogations in violation ofSection 8(a)(1) of the Act While we adopt manyof the 8(a)(1) findings, we reverse the judge's find-ings concerning the following three incidents1 The judge found that the Respondent violatedSection 8(a)(1) when on 6 July 1981 its GeneralForeman Mark Slier asked employee Wayne Smithif he had attended a union meeting When Smithreplied that he had, Slier asked if Smith had beentalked into signing a card Smith answered that hedid not have to be talked into signing We find thatSmith was a known union supporter At the hear-ing, Smith testified that during the union organiz-ing campaign he attended union meetings, signed acard, and openly wore a union button We do notfind this innocuous questioning of an open activeunion supporter to be in violation of Section1 The Respondent has excepted to some of the judge s credibility findings The Board s established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 In the absence of exceptions we adopt pro forma the judge's findingthat the Respondent s no-solicitation, no-distnbution rule was invalidHowever, we will not order the Respondent to remedy this violation byrefraining from promulgating or maintaining a rule prohibiting conductduring working time Subsequent to the judge's decision, the BoardIssued Our Way Inc , 268 NLRB 394 (1983), in which it overruledT R W Bearings, 257 NLRB 442 (1981) relied on by the judge, and returned to the rule in Essex International, 211 NLRB 749 (1974) Since therules involved here would be lawful on their face under Our Way, nouseful purpose would be served by ordering the Respondent to expunge,or otherwise not promulgate, its rules The recommended Order andnotice are modified accordingly8(a)(1) See Rossmore House, 269 NLRB 1176(1984)2 The judge also found that the Respondent vio-lated Section 8(a)(1) when in the first week ofApril 1982 its vice president Bob Glay asked em-ployee Mary Lambert if her husband "worked fora union" She answered that he did Glay asked herwhich union and how much the dues were WhenLambert replied, Glay commented that it was a lotof money Lambert testified that she was con-cerned that she had been singled out We do notfind that Glay's questions were unlawfully coer-cive They were innocuous and not intended toelicit information about employees' activities orunion sympathies Further, Glay's questions did notinvolve an employee of the Respondent nor neces-sarily a member of the Union Glay's comment re-garding the amount of union dues Lambert's hus-band paid was nothing more than his own opinionand certainly not prohibited interrogation 33 The judge found an additional 8(a)(1) violationwhen in August 1981 Mark Slier asked employeeRoger Gumm who wore a union badge on the jobwhy he was wearing that "chicken shit badge"Again we do not find this to be coercive interroga-tion but a harmless comment to an open and activeunion supporter Slier was merely expressing hisopinion and not inquiring into Gumm's union activ-ity or sympathiesAMENDED CONCLUSIONS OF LAWInsert the following as Conclusion of Law 5 andrenumber the subsequent paragraphs accordingly"5 The Respondent did not violate Section8(a)(1) of the Act when its general foreman ques-tioned employees Wayne Smith and Roger Gummor when its vice president questioned employeeMary Lambert"ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Premier Rubber Co, Lenoir City, Ten-nessee, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied3 Contrary to the assertions of our dissenting colleague, we have notabandoned' the analysis in Rossmore House Rather, we are consistentwith Rossmore House in concluding that Vice President Glay did not unlawfully Interrogate employee Lambert Glay merely asked Lambertabout her husband, a nonemployee He did not attempt to elicit any information about employee or union involvement in the organizing campaignat this particular plant Therefore, under all the circumstances, Glay s innocuous and general questions did not reasonably tend to restrain, coerce,or interfere with Lambert's Sec 7 rights272 NLRB No 76 PREMIER RUBBER CO467I Delete paragraph 1(c) and reletter the subse-quent paragraphs2 Substitute the attached notice for that of theadministrative law judge_MEMBER ZIMMERMAN, dissenting in partContrary to my colleagues, I find that the sepa-rate questioning of Wayne Smith and RogerGumm by General Foreman Mark Slier and thequestioning' of employee Mary Lambert by VicePresident Bob Glay constituted coercive interroga-tion in violation of Section 8(a)(1) of the Act ' Mycolleagues rest their conditions concerning employ-ees Smith and Gumm entirely on the fact that theywere open union supporters As I stated in my dis-sent in Rossmore House, 269 NLRB 1146 (1984),"just because an employee is an open union adher-ent does not end the inquiry into the lawfulness ofan employer's interrogation of him"Smith was a union adherent 2 Slier, however, didnot merely ask Smith an "innocuous" question, ascharacterized by my colleagues Rather, Siler askedSmith if he had been to a specific meeting at thehome of a specifically named fellow employee Notcontent with Smith's affirmative answer to thatquestion, Slier then followed up by asking Smith ifhe had been talked into signing a union card Con-sidering the probing nature of these questions thereis no basis for characterizing them as "innocuous"To the contrary, they contain a self-evident tenden-cy to coerce, restrain, and interfere with the exer-cise of employee rights under Section 7 of the ActFurthermore, they did not occur in isolation Silertold Smith later that day, "You do know that ifyou get a union here, that will defeat the wholepurpose of moving down here" In the context ofthis statement and the background of the Respond-' I concur in the violations found by my colleagues For the reasonsset forth in my separate opinion in Our Way Inc , 268 NLRB 394 (1983)I find the Respondent's rule prohibiting solicitation and distnbutionduring 'working time to be unlawfully broad2 The majority refers to Smith as an "open and active union supporter" because he attended union meetings, signed a union authorizationcard, and wore a union button I consider the wearing of a union buttonto be the only fact here relevant in determining that Smith was an openand active union supporter The majority's reliance on attending unionmeetings , and signing a card in characterizing Smith as an open andactive union supporter is inexplicable Mere attendance at a union meetmg, even when done with an employer's knowledge, does not per se Ind,cate that the employee supports the union Indeed, based on the employee's reaction to the meeting, he may reject the Union As for the signingof a union authorization card as an indicia of Smith's 'open and activeunion support" there is no evidence that the Respondent was previouslyaware that Smith had signed a card Indeed, It was only through the Respondent's unlawful questioning of Smith that it learned thisent's other unfair labor practices, I find that thequestioning of Smith by Slier violated Section8(a)(1) of the ActSimilarly, Siler's question to Gumm about whyhe was wearing that "chicken shit badge"•a ques-tion that obviously invites no answer and which iscalculated only to place the employee on the de-fensive•not only conveyed disdain for the Unionbut, more importantly, displeasure with Gumm'ssupport of the Union In the context of the Re-spondent's other unfair labor practices, Siler's inter-rogation had the tendency to interfere with, re-strain, and coerce Gumm in the exercise of his stat-utory rights, and therefore violated Section 8(a)(1)as allegedFinally, my colleagues have abandoned theirown Rossmore House analysis in finding that em-ployee Mary Lambert was not unlawfully interro-gated In a context of other serious unfair laborpractices, only 1 week before the election, the Re-spondent's vice president came to Lambert's workstation and asked her if her husband worked for aunion Following Lambert's affirmative response,the Respondent's vice president then specificallyasked her to identify the union, its location, and theamount of her husband's union duesIn Rossmore House, my colleagues announcedthat, in determining in each case whether interro-gations of employees are unlawful, they wouldconsider (1) the background, (2) the nature of theinformation sought, (3) the identity of the question-er, and (4) the place and method of interrogation 3But they now ignore this analytical framework indetermining that the questioning of Lambert by theRespondent's vice president under the circum-stances described above was "innocuous "4 Indeed,to say, as my colleagues do, that because the vicepresident's questions were about Lambert's hus-band they did not involve her, is to demonstratethat their intention as announced in RossmoreHouse to consider "all the' circumstances" actuallymeans that the only relevant "circumstance" iswhether the interrogated employee could be said tobe a known union adherentAccordingly, I find that the Respondent violatedSection 8(a)(1) in all three instances3 269 NLRB 1176, 1178 fn 204 Thus, their analysis is oblivious of the unfair labor practice conduct of the Respondent, the high executive position of the questioner, thepeculiar nature of the information sought and its intrusion on her family'spnvacy, and the persistence of the vice president in attempting to ferretout that information 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT interrogate our employees regard-ing their, or other employees' membership in or ac-tivities on behalf of United Rubber, Cork, Linole-um and Plastic Workers of America, AFL-CIO-CLC, or any other labor organization.WE WILL NOT tell our employees that they arebeing denied consideration for promotions becauseof their union activities or support.WE WILL NOT threaten our employees that theyrisk denial of promotions if they join or engage inactivities on behalf of the above or any other labororganization.WE WILL NOT discourage activities on behalf ofthe above Union or any other labor organizationby discriminatorily suspending or discharging or inany manner discriminating against employees withregard to hire or tenure of employment or anyterm or condition of employment.WE WILL NOT discriminate against employees be-cause they express an intention to file charges withthe National Labor Relations Board.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL offer Danny Hedrick immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge, less anynet interim earnings, plus interest.WE WILL expunge from our files any referencesto the suspension or discharge of Danny Hedrick,and WE WILL notify him that this has been doneand that evidence of his unlawful suspension anddischarge will not be used as a basis for future per-sonnel actions against him.PREMIER RUBBER CO.DECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge.This case was heard at Loudon, Tennessee, on Septem-ber 15 and 16, 1982. The charges in Cases 10-CA-17671,10-CA-17904, 10-CA-17954, and 10-CA-18176 werefiled by United Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO, CLC (the Union) onNovember 20, 1981,1 February 19, March 4, and May19, 1982, respectively. Amended charges were filed inCase 10-CA-17671 on February 1, 1982, and in Case 10-CA-18l76 on July 1, 1982. A complaint and notice ofhearing issued in Case 10-CA-17671 on February 8,1982, and subsequently an order consolidating cases,complaint and notice of hearing in Cases 10-CA-17671,10-CA-17904, and 10-CA-17954 issued on April 5, 1982.Finally, an order consolidating cases, and an amendedconsolidated complaint and notice of hearing consolidat-ing Case 10-CA-18176 with the three previous casesissued on July 12, 1982. As further amended at the hear-ing, the consolidated complaint alleges that PremierRubber Co. (Respondent) violated Section 8(a)(1), (3),and (4) of the National Labor Relations Act by variousacts of coercive interrogation of employees regardingtheir union activities, by threats of plant closure in re-sponse to the union activity, by threats of denial of pro-motions due to union activities, by unlawful restrictionsimposed on employees for solicitation of union supportand distribution of union literature, by unlawful threatsof loss of jobs due to union activity, and by unlawfulpromises of benefits to discourage union activity.2 The8(a)(3) allegations of the complaint allege that Respond-ent, in order to discourage membership in the Union, un-lawfully suspended and subsequently discharged its em-ployee Danny Hedrick, transferred its employee HughGoss to less desirable and more onerous jobs, issued dis-criminatory disciplinary warnings to employee RogerGumm, unlawfully laid off and refused to recall its em-ployee Claudie Chapman, and unlawfully refused totransfer its employee Mary Lambert to another work-shift. The 8(a)(4) allegations of the complaint assert thata further basis for Respondent's discharge of Hedrickwas Hedrick's expressed intention to file a charge withthe Board, and that Respondent also failed to transferLambert because she had filed charges with the Board.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,I make the following' All dates are in 1981 unless otherwise stated2 At the hearing and in its brief Respondent moved to strike certain8(a)(1) allegations of the consolidated complaint arguing that no chargespecifiying the acts set forth in those complaint allegations was filedwithin the 6-month period of limitations provided in Sec 10(b) of theAct The motion was denied and the denial is hereby reaffirmed It isclear that the initial charge m this proceeding, Case 10-CA-17671, whichwas filed on November 20 contained a broad assertion that by the specif-ic acts complained of and by "other acts" Respondent had interferedwith employee exercise of Sec 7 rights The allegations Respondentseeks to strike are well within the 6-month period encompassed by thecharge in Case 10-CA-17671 And as the Board stated long ago inCathey Lumber Co, 86 NLRB 157, 162 (1949)[W]e conclude that the proviso to Section 10(b) merely extinguishesliability for those unfair labor practices which were committed morethan 6 months prior to the filing and service of the charge initiatingthe case and that a complaint may lawfully enlarge upon a charge ifsuch additional unfair labor practices were committed no longer than6 months prior to the filing and service of such charge PREMIER RUBBER CO469FINDINGS OF FACTI JURISDICTION,Respondent is an unincorporated division of Eagle-Picher Industries, Inc , an Ohio corporation, and it main-tains an office and place of business located in LenoirCity, Tennessee, where it is engaged in the manufactureand sale of rubber parts During the calendar year pre-ceding issuance of the initial complaint herein, Respond-ent purchased and received at its Lenoir City place ofbusiness goods valued in excess of $50,000 directly fromsuppliers located outside the State of Tennessee Theconsolidated complaint alleges, Respondent in its answeradmits, and I find that Respondent is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the ActThe complaint further alleges, Respondent furtheradmits, and I find that the Union is a labor organizationwithin the meaning of Section 2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESA BackgroundRespondent began its operations at its Lenoir Cityplant sometime in 1980 At its parent plant located atDayton, Ohio, Respondent had a collective-bargainingagreement with Local 160 of the Union In that collec-tive-bargaining agreement, according to the testimony ofRespondent's attorney, Daniel G Rosenthal, uncontra-dieted in this regard, there was a provision providing forrecognition of Local 160 at any newly opened plant if amajority of the employees at the new operation designat-ed Local 160 as their collective-bargaining representa-tive From the record it appears that union activity atRespondent's Lenoir City plant began during thesummer of 1981 Still according to the testimony ofRosenthal, Local 160 subsequently asserted a claim ofmajority representation based on union authorizationcards Respondent resisted recognition based on informa-tion it had that the cards were solicited through misrep-resentations to the effect that if Local 160 achieved ma-jority status the collective-bargaining agreement withRespondent's Dayton plant would be automatically ap-plicable to the Lenoir City plant Upon Respondent's re-fusal to recognize Local 160 at the Lenoir City plant, acharge alleging an unlawful refusal to bargain by theUnion was filed with the Board Resolution of thecharge was deferred pending an arbitration proceedingagreed on between Local 160 and Respondent andscheduled for February or March 1982The record is not precisely clear as to the results ofthe arbitration proceeding However, an election to re-solve the representation issue was agreed to by the par-ties and held on April 8, 1982 Challenges to certain bal-lots in the election were determinative and those chal-lenges also were arbitrated At the time of the hearingherein, the arbitrator's decision had not issued and therepresentation matter was unresolved 33 At the hearing the parties agreed that the arbitration proceeding relalive to the challenges had no bearing on the instant proceedingAccording to the General Counsel's evidence, Re-spondent began its coercive conduct in the summer of1981 concurrently with the beginning of the Union'scampaign Alleged unlawful conduct continued throughthe spring of 1982 Respondent's conduct alleged to beindependently violative of Section 8(a)(1) of the Act isset forth belowB The Alleged Unlawful No-Solicitation, No-Distribution RuleThe complaint alleges, and Respondent by its answeradmits, that since on or about May 21, 1981, Respondentmaintained and distributed to its employees an employeehandbook which contained, inter aim., a provision barringemployees from engaging in the following activitiesUnauthorized distribution of literature, written orprinted matter of any description on companypremises including petitions of any natureEmployees are not permitted to distribute anyprinted material for any purpose on Company prop-erty or to solicit or to conduct personal businessduring working time Also, the sale of merchandise,subscriptions or other material is not permitted onthe premises of the company'Respondent admitted the existence and distribution of thehandbook The General Counsel alleged that by main-taining the foregoing provision Respondent prohibited itsemployees from engaging in union solicitations and fromdistributing union materials in nonworking areas of theplant during periods of the workday when employeeswere properly not engaged in performing their work-tasks Respondent, on the other hand, contends that itdid not enforce the foregoing rule to prohibit or preventunion activity or distribution on the Company's premisesEvidence was presented by the General Counsel re-garding at least one incident of attempted enforcement ofthe rule Thus, former employee Danny Hedrick testifiedthat in mid-June he was engaged in a conversation withanother employee in a break area about signing a unionauthorization card and was in the process of showing theemployee the card when he was approached by Supervi-sor Dwight Moreland who told Hedrick that he was notallowed to have union material inside the plant Hedricktestified that he responded that as long as he was in thebreak area he was allowed to have the union literatureMoreover, Hedrick even offered to secure literature forMoreland and asked him if he wished to sign the card Infact, the following night he brought union literature intothe plant and gave it to MorelandMoreland, called by Respondent, did not specificallydeny the incident related by Hedrick He recalled onlyone time saying something to Hedrick on this subjectand that was that employees could do anything theywanted to with their material so long as it did not inter-fere with work Hedrick's recollection appeared to bemore detailed, and his manner sincere Moreover, More-land did not deny Hedrick's further assertion that he hadactually given literature to Moreland the following nightFurther, the existence of Respondent's broad no-solicita-tion, no-distribution rule lends credence to the likelihood 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Moreland as a supervisor might feel obliged to en-force it until advised otherwise Accordingly, I creditHedrick over Moreland on this issue Thus, while More-land may not have moved subsequently to bar distribu-tion of union literature, based on Hedrick's testimony Iconclude that Moreland initially made the comment at-tributed to him by HedrickEven without regard to whether or not Moreland pro-hibited Hedrick initially from any solicitation or distribu-tion, it is quite clear that Respondent's rule on its face ispresumptively invalid and unlawful See generally Stod-dard-Quirk Mfg Co, 138 NLRB 615 (1962) Respond-ent's rule is so broad as to encompass any distribution ofmaterial on its property without regard to whether suchdistribution takes place in work areas or nonwork areas,and without regard to the time of distribution The rulefurther prohibits solicitation during working time InT R W Bearings, 257 NLRB 442 (1981), reversing EssexInternational, 211 NLRB 749 (1974), the Board held thatthe use of the words "working time" was ambiguous andreasonably susceptible to an interpretation by employeesthat they are prohibited from engaging in protected ac-tivity during periods of the workday when they areproperly not engaged in performing their work tasksThe risks of this ambiguity must be borne by the promul-gator of the rule Rules barring solicitation during work-ing time without further clarification are presumptivelyinvalid Accordingly, I conclude that Respondent's no-solicitation rule here, like its no-distribution rule, is pre-sumptively invalidRespondent produced no evidence which would justi-fy maintenance of its broad no-solicitation, no-distribu-tion rules Respondent's defense is based solely on thepremise that the rules were not enforced, and it claimsthat under Sinko Mfg & Tool Co, 149 NLRB 201 (1974),no unlawful interference was established I find that citedcases are inapposite In Sink° Mfg, the rule involved wasnot alleged to be unlawful and the Board declined topass on the validity of the rule In Detroit Plastic Mold-ing, 209 NLRB 763 (1974), special circumstances werepresent including efforts by the employer to bring itsrule into conformance with Board law Those circum-stances are not present hereConsidering the foregoing, I conclude that Respondentinitially sought to enforce its no-solicitation, no-distribu-tion rules through Moreland's comments to Hedrick,thus violating Section 8(a)(1) of the Act I further con-clude that Respondent's rule on its face with regard toboth solicitation and distribution was unlawfully broadand violative of Section 8(a)(1) of the ActC The Alleged Unlawful InterrogationHedrick also testified that, around July 1 while at hiswork station on the press line, Supervisor Morelandasked him if he had signed union cards, if he had beenattending union meetings, and whether he knew who elsehad been accepting union literature and who had signedunion cards Hedrick replied that he had signed a unioncard and had attended some of the meetings, but that hedid not want to give Moreland the names of anyone elseMoreland, in his testimony, denied any conversationswith Hedrick in the summer of 1981 regarding Hedrick'smembership, or his attendance at union meetings He fur-ther denied asking Hedrick about any employees signingunion cards or attending union meetings While Hedrickhad expressed uncertainty as to the date of the eventwith Moreland, his recall otherwise regarding the con-versation and the remarks attributed to Moreland wasclear and delivered with conviction I credit Hedrickover Moreland, and I conclude that Moreland's questionsconstituted classic interrogation constituting clear inter-ference with employees' Section 7 rights and was there-fore violative of Section 8(a)(1) of the ActAllegations of unlawful interrogation were not restrict-ed to Moreland Employee Wayne E Smith Jr, a pressoperator, testified that then General Foreman Mark Slierasked him on July 64 if Smith had attended a meeting atemployee Hugh Goss' house Smith, who admitted in histestimony that he had attended a meeting on that date atGoss' house, replied affirmatively Slier then allegelyasked Smith if they had talked him into signing a unioncard Smith replied that he did not have to be talked intoit In another conversation with Slier on the same daySmith testified that Siler told him, "You do know that ifyou get a union here, that will defeat the whole purposeof moving down here"Slier, called by Respondent, denied that he had anyconversations with Smith about union activities or meet-ings Further, Slier, who professed to have a backgroundin union membership, further specifically denied that hehad had a conversation with Smith inquiring as towhether he had been talked into signing a union card ata meeting at Hugh Goss' house While he denied sayinganything to any employees about the possibility of clos-ing the plant if employees joined the Union, he did notspecifically deny the remark attributed to him by Smithabout the purpose of moving to Lenoir City being de-feated by unionization, and it is on this remark that theGeneral Counsel relies to establish the complaint allega-tion that Slier threatened plant closure if employees or-ganizedSmith clearly exhibited confusion with respect to thetiming of his conversation with Slier Yet, Smith con-veyed a distinct impression of sincerity in testifying and,while the accuracy of his testimony in all respects maybe questioned, I am not persuaded that the conversationsand questions that he attributed to Slier were purely fig-ments of his imagination Accordingly, weighing his tes-timony against Siler's bland denials of any conversationswith Smith about the Union, I credit Smith I concludethat Slier did question Smith regarding the union meet-ing at Goss' house and that such questioning constitutedunlawful interrogation in violation of Section 8(a)(1) ofthe Act as alleged in the complaint On the other hand, Iperceive no threat to close in Siler's other remark aboutthe organization defeating the purpose of moving to4 Although Smith said Slier questioned him on the sixth day of themonth he was uncertain as to whether it was in June or July Since hetestified it occurred on the same date as a meeting at Hugh Goss house,and because the testimony of Goss establishes that he started work forRespondent on July 6 having moved down from Respondent's Dayton,Ohio plant, I conclude that the incident with Slier more likely occurredon July 6 PREMIER RUBBER CO471Lenoir City There is no evidence that Respondentclosed its Dayton plant when it opened its Lenoir Cityplant At worst, Siler's remark was ambiguous andwould not reasonably cause employees to believe thatthe Lenoir City plant would be closed if organized Itherefore find no violation of Section 8(a)(1) in theremarkEmployee Mary Lambert attributed additional unlaw-ful interrogation to Respondent Vice President BobGlay Lambert testified that about a week prior to theelection held on April 8, 1982, Lambert talked to Glay inLambert's work area In the conversation Glay askedLambert if her husband worked for a union Lambert re-plied affirmatively and Glay went on to question her asto what union and where it was Glay further asked howmuch Lambert's husband's union dues were and whenLambert answered Glay commented, "That's a lot ofmoney, isn't it" Later on the same day, Lambert, afterreflecting on Glay's questions and becoming concernedthat Glay had "singled" her out for some reason, askedRespondent Manufacturing Manager Floyd Routson ifGlay would be asking the other women if their husbandsworked for unions Routson's response was that he wassure that Glay would be, that he was not Just picking onLambertAlthough Glay testified for Respondent that he didhave a conversation with Lambert, he denied the specificremarks attributed to him by Lambert Although Rout-son was called as a witness by Respondent, he did notspecifically deny Lambert's inquiry of him concerningGlay's questions Lambert's testimony was reasonableand straightforward I found her more believable thanGlay, and it was clear that she was concerned by Glay'squestions in view of her subsequent inquiry of Routsonabout whether Glay was asking the other employees thesame questions I conclude that Glay's questions to Lam-bert amounted to interrogation in violation of Section8(a)(1) of the Act, as allegedThe consolidated complaint was amended at the hear-ing to allege that on or about September 3, 1982, Rout-son interrogated an employee and made a promise ofbenefit to the employee in the event the employee re-frained from engaging in union activity 5 This allegationis based on the testimony of employee Roger Gumm 6Gumm testified that, around September 1, Routson askedhim at his work station how his meeting had goneGumm testified that he took this to be a reference to ameeting which Gumm had with the General Counsel'srepresentative in preparation for the hearing hereinGumm provided no further details with respect to thisremark by Routson or any response by Gumm Gummtestified that 2 days later Routson came up to him andasked him, "Roger, do you care if I ask you a dumbquestion?" Gumm responded that he would answer and5 The amendment was allowed over Respondent's objections with anoffer of a reasonable recess for additional time to respond to the allegalion No additional time was sought by Respondent6 Gumm's union support was known to Respondent through his wear-ing of a union button beginning in late July In fact, Gumm credibly testifled that, around the first of August, Slier asked him why he was wearingthat chicken shit badge " Siler's question in this regard constituted, Ifind, another instance of unlawful interrogationRoutson asked, "Why does Roger Gumm need a union?"When Gumm replied ambiguously Routson then re-sponded, still according to Gumm, "that Gumm couldgo a long way in this Company if it wasn't for his be-liefs, that he could be a supervisor, that he should be aleader and not a follower" Routson could not recallasking Gumm whether he needed a union The only con-versation with Gumm that Routson acknowledgedhaving around September 3 was one in which he simplyadvised Gumm that a record in Gumm's personnel file ofa prior verbal warning the year before was being re-moved from his file He said he told Gumm that it ap-peared that Gumm had his head on straight and that therecord of the warning was coming out of his fileGumm's testimony was clear and emphatic and morebelievable than Routson's failure to recall questions at-tributed to him by Gumm Moreover, the remarks attrib-uted to Routson by Gumm are consistent with Gumm'stestimony concerning an earlier discussion with Routsonabout the Union which was not contradicted by Rout-son In this regard, Gumm testified that right after hesigned a union card in July he talked to Routson in hisoffice about the Union While Gumm's testimony wasthat Routson talked to him about why he needed theUnion or what he thought about a union, he did not at-tribute any specific questions to Routson Routson toldGumm that Gumm was up for being promoted, that helooked good and had a good attitude Although theremay have been no specific interrogation within the dis-cussion, it clearly revealed Routson's interest in Gumm'sunion inclinations Accordingly, crediting Gumm, I con-clude that Routson's questions to Gumm in Septemberconstituted unlawful interrogation in violation of Section8(a)(1) I further conclude that, in context, rather thanpromising any benefits to Gumm as alleged also in thecomplaint, Respondent through Routson's remark toGumm in September implied that Gumm was not beingconsidered for advancement with Respondent because ofhis union beliefs As such, Routson's comments clearlyinterfered with Gumm's Section 7 rights in violation ofSection 8(a)(1) of the ActThe consolidated complaint alleges that on or aboutAugust 1 Supervisor Moreland also threatened employ-ees that Respondent would deny promotion to employ-ees who joined or engaged in activities on behalf of theUnion To support this allegation, the General Counselrelies on the testimony of employee Joe Hall Hall relat-ed that on a Sunday evening around the first of Augusthe visited the plant to ascertain whether or not he couldtrade shifts with another employee While at the plant hetalked to Moreland who told him that if Hall had nothad his union badge on he would be considered for aforeman position Hall replied that he would rather havehis union badge on than be a foreman There were nowitnesses to this conversation according to Hall More-land, in his testimony, dented the statement attributed tohim by Hall Hall's exposure on the stand was very briefand he was not cross-examined with respect to the com-ments he attributed to Moreland On balance, however,he appeared to me to be truthful and his recall clear Icredit Hall over Moreland who, on the basis of other 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDcredited testimony, displayed no hesitation in talking toemployees about the Union and making disparaging andcoercive remarks 7 I conclude that Moreland's remark toSmith clearly threatened that employees supporting theUnion would be denied promotional opportunities andclearly interfered with Hall's Section 7 rights in violationof Section 8(a)(1) of the Act as allegedIt is also alleged in the consolidated complaint thatRoutson on or about April 1 threatened employees withloss of jobs if they joined or engaged in activities onbehalf of the Union This allegation is based on the testi-mony of employee Lambert who testified that, in a dis-cussion with Routson around April 1 concerning produc-tion problems, Routson mentioned that if the Union didcome into the plant he "would just about guarantee astrike" and that they had people standing 14 deep wait-ing for a Job Routson, in his testimony, denied theremark I credit Lambert here again and conclude Rout-son made the remark attributed to him However, theremark is not absolute in forecasting strike action and acorresponding replacement of employees Since theremark stopped short of "guaranteeing" strike action itcannot be said that the statement implies that Respondentwould take measures to force a strike or that a strikewould necessarily follow as a result of matters withinRespondent's exclusive control It cannot be reasonablyconstrued as threatening an inevitable strike and loss ofJobs Accordingly, I find Routson's remark did not inter-fere with employees' Section 7 rights or violate Section8(a)(1) of the ActD The Alleged Unlawful Attorney InterviewsIt is undisputed that on January 25, 1982, Respondent'sattorney, Daniel G Rosenthal, interviewed a number ofemployees in Respondent's Lenoir City plant in prepara-tion for a pending arbitration proceeding relative to theunion recognition issue and Respondent's position thatunion cards had been obtained through misrepresenta-tion The General Counsel presented four employee wit-nesses who testified regarding their interviews withRosenthal These witnesses, Gumm, Lambert, Smith, andemployee Claudie Chapman, testified not only as toRosenthal's interview with them which took place indi-vidually in a conference room at Respondent's plant butalso how they happened to be interviewed by RosenthalIn regard to the latter, Lambert testified that she wasfirst asked in the plant by Burton Rowell, Respondent'spersonnel manager, to go in and talk to Respondent's at-torney Lambert replied that she would rather not go in,that she did not want to get involved, and she was notcomfortable talking to a lawyer Rowell replied that theattorney was just trying to do his job and that there wasnot anything to worry about and that she should go inand talk to him When Lambert insisted that she wouldrather not, Rowell left He subsequently came back,however, and asked her again if she wanted to talk tothe lawyer Again she declined Rowell returned a third7 For a further example in this regard, Hedrick credibly testified thatMoreland in mid July observed Hednck wearing a union button, andcommented that he might as well be wearing shit on his head as to bewearing a Union buttontime and this time Lambert agreed to go in and talk tothe lawyer Smith and Gumm testified that they wereasked by their foreman, Ross Raper, if they would talkto the Company's attorney and they both agreed Gummspecifically testified that Raper had said it was voluntaryClaudie Chapman, on the other hand, said he was onlytold by Routson, "You're next We've saved the best forlast"With respect to what was discussed in the meetingwith Rosenthal, Lambert testified that Rosenthal asked ifshe was aware that Local 160 was trying to organize, ifshe had been approached by anyone to sign a card, whohad approached her, if she was told that if Local 160came into the plant it would have the same contract asthe Union had in Dayton As they talked Rosenthal pre-pared a handwritten statement which he asked Lambertto sign Lambert related that Rosenthal said she did nothave to sign if she did not want to and he allowed her tochange some "things" and she signed the statementSmith testified that Rosenthal asked him if he had hadany dealings with the Union before, if he was aware ofthe union activities at the plant, if he attended a meetingat Hugh Goss' house, how many people attended themeeting, if they had tried to force the Union on the em-ployees, and if another employee had asked him to sign aunion card and if he was forced to sign a union cardSmith said Rosenthal explained that the statement wasfor the Company's files to see who wanted the Unionand who did not Smith added that he initially refused tosign the paper but agreed to if Rosenthal would add onthe paper that he had chosen to leave a lot of what theydiscussed out Rosenthal did so and Smith signedWith respect to his interview with Rosenthal, Gummtestified simply that Rosenthal explained to him that themeeting was voluntary but that he wanted to know howGumm felt about the Union and inquired whether he hadsigned a union card Moreover, Rosenthal showedGumm a card and asked him if that was a card that hehad signed Rosenthal asked, if the employees voted theUnion in did they expect Dayton's contract with Local160 He also asked Gumm if he felt like they needed aunion Rosenthal committed Gumm's remarks to writingand allowed him to make changesChapman testified that, in his interview with Rosen-thal, Rosenthal asked him if he had signed the unioncard, why he signed it, how he found out about it, and ifhe was forced to sign the card Further, he testifiedRosenthal asked why Chapman felt they needed theUnionRosenthal's view of the discussions he had with theemployees was reflected in the statements which wereprepared by him and signed by the employees Rosenthalexplained that he has been engaged in the practice oflabor law representing management for about 5-1/2 yearsand had taken in excess of 100 statements from employ-ees in similar situations According to Rosenthal, he ad-hered to the principles set forth in the Board's decisionin Johnnie's Poultry Co, 146 NLRB 770 (1964), enfdenied 344 F 2d 617 (8th Cir 1965) More specifically,he testified that he told the employees the interview wasvoluntary, that he did not care how they felt about the PREMIER RUBBER CO473Union or how anyone else felt about the Union, thatnothing they said or did or chose to say or do wouldhave any effect on their jobs and he only wanted to talkabout the arbitration proceedings and the refusal-to-bar-gain charge which had been filed by the Union with theBoard Rosenthal related that he told each employee ashe interviewed each one of them alone that they did nothave any obligation to talk to him at all In each case heshowed the employee the grievance that was pendingand the charge Rosenthal contended that he limited hisquestions to the scope of the inquiry In this regard, hedenied asking any employee his or her views on theUnion, but admitted that some of them voluntarily relat-ed their views anyhow Where some said that they werefor the Union he included that in the statements that heprepared which were signed by the employees Hedenied that he had asked any of the employees aboutwhether any of their coemployees had signed cardsRather, he contended he restricted the scope of his ques-tions to what was said in connection with card solicita-tion With respect to the statments themselves, he admit-tedly told employees that he was taking the statementsfor the purpose of preparation for the arbitration andthat they would be used only if there a hearingThe statements prepared by Rosenthal and signed byGumm, Lambert, Smith, and Chapman were received inevidence 8 While I have no doubts regarding the sinceri-ty of testimony of Chapman, Lambert, Gumm, andSmith, having credited them in other places herein, thestatements executed by them appear to be more consist-ent with the testimony of Rosenthal Thus, in each in-stance the statement reflects that it was voluntarilygiven, that the employee was individually advised thatwhatever they said or did in the interview would notaffect their jobs, that the charge and the grievance werethe subject of the inquiry and were explained to the em-ployee and that the employee was told that the attorneydid not care how he or anyone else felt about the UnionMoreover, Rosenthal impressed me as credible and, asindicated, is supported by the statements executed by theemployees It is true, as Roger Gumm testified in hisstatement, that Gumm referred to solicitation by JoeStewart and Hugh Goss However, the fact that Gummrevealed those names and that they were included in thestatement given to him by Rosenthal does not in and ofitself establish Rosenthal sought their identification in theinquiry The testimony of Rosenthal that he only askedabout the card solicitation generally is not inconsistentwith Gumm's written statement On the other hand,Gumm's broad assertion that Rosenthal asked him whathe thought about the Union or how he felt about it wascontradicted by the written statement he gave to Rosen-thal in which he asserted that Rosenthal told him Rosen-thal did not care how he or anyone else felt about theUnion Also the fact that some witnesses related that"other things were discussed" does not contradict Rosen-thal's testimony that he stuck to questions within thescope of the inquiry about the charge and the grievancealthough there was some cordial references to other sub-jects completely outside the issue of union organization8 R Exhs 3, 4, 5, and 8Accordingly, on balance I credit Rosenthal, where hecontradicts the employees interviewed by him who testi-fied hereinIn Johnnie's Poultry Co, 146 NLRB 770, 775 (1964),the Board statedIn allowing an employer the privilege of ascer-taining the necessary facts from employees in thesegiven circumstances [the verification of a union'sclaim of majority status and the investigation offacts concerning issues raised in a complaint], theBoard and courts have established specific safe-guards designed to minimize the coercive impact ofsuch employer interrogation Thus, the employermust communicate to the employee the purpose ofthe questioning, assure him that no reprisal will takeplace, and obtain his participation on a voluntarybasis, the questioning must occur in a context freefrom employer hostility to union organization andmust not be itself coercive in nature, and the ques-tions must not exceed the necessities of the legiti-mate purpose of prying into other union matters,eliciting information concerning an employee's sub-jective state of mind, or otherwise interfering withthe statutory rights of employees When an employ-er transgresses the boundaries of these safeguards,he loses the benefits of the privilege [Footnotesomitted ]Aside from the argument based on the testimony ofthe employees which I had discredited to the effect thatRosenthal's inquiries were collateral to the issues in thearbitration and Board charge, the General Counsel as-serts that Rosenthal's interrogation was unlawful underJohnnie's Poultry because it took place in a context taint-ed by Respondent's hostility to union organization as es-tablished in its other independent violations of Section8(a)(1) of the Act as alleged and found herein Respond-ent counters with the argument that all Johnnie's Poultrysafeguards were met in Rosenthal's interviewsAs that Fifth Circuit Court of Appeals stated in TexasIndustries v NLRB, 336 F 2d 128, 133 (1964)Any interrogation by the employer relating to unionmatters presents an ever present danger of coercingemployees in violation of their • 7 rights On theother hand, fairness to the employer dictates that hebe given a reasonable opportunity to prepare his de-fenseIn Johnnie's Poultry, supra, the Board sought to estab-lish standards preserving the opportunity of the employ-er to prepare his defense while minimizing the danger ofcoercive impact on employees Since Johnnie's Poultry,the Board has rather strictly applied its standards and inStandard-Coosa-Thatcher, Carpet Yarn Division, 257NLRB 304 (1981), enfd 691 F 2d 1133 (4th Cir 1982),the Board held that compliance with Johnnie 's Poultry sa-fegaurds constituted the "minimum required to dispel thepotential for coercion" in instances of employer interro-gation of employees in anticipation of litigation, thus sug-gesting that any breach of the safeguards Is a per se vio- 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDlation In all cases the affirmative duty is on the employ-er to extend the safeguards to the questioned employeesW W Grainger, Inc , 255 NLRB 1106 (1981)Board decisions indicate that the most common viola-tions of Section 8(a)(1) related to the Johnnie's Poultrystandards involve the failure to secure the employee'svoluntary participation in the questioning, the failure totell the employee the purpose of the questioning, and thefailure to assure the employee of freedom from reprisalsFailure to comply with the safeguards in these specificrespects are per se violations of the Act, and as theBoard said in Kyle & Stephen, Inc , 259 NLRB 731, 733(1982), such safeguards are "applicable irrespective ofthe employer's intent to coerce, the extent of questioningor number of employees so interrogated, or the remote-ness of the interrogation to the alleged unlawful con-duct" On the other hand, research has revealed no case,and the General Counsel has cited none, where violationof the Act has been found where the questioning was at-tended with all of the Johnnie's Poultry safeguards, exceptthat it did not take place in a "context free from employ-er hostility to union organization" See generally PlainsCooperative Oil Mill, 154 NLRB 1003 (1965), NeuhoffBros Packers, 151 NLRB 916 (1965), Lipman Bros, 147NLRB 1342 (1964) Cf General Plastics Corp, 188NLRB 710 (1971) I conclude that the fact that the em-ployee questioning takes place within a context not en-tirely free from employer union hostility does not estab-lish, per se, a breach of Johnnie's Poultry safegaurds re-quiring the finding of a violation of the Act After all, aconclusion on a per se basis that Johnny's Poultry safe-guards have not been complied with where there is evi-dence of employer union animus as reflected by inde-pendent 8(a)(1) violations would unreasonably deprive anemployer of its opportunity to prepare its defense Somesupport for this conclusion can be found in Lammert In-dustries, 229 NLRB 895 (1977) In that case, an adminis-trative law judge, with apparent Board approval, exam-ined an alleged Johnnie's Poultry violation occurring inthe context of an employer's union hostility and conclud-ed that such hostility, in context, did not make the em-ployer's questioning of employees through counsel and inthe presence of the other Johnnie's Poultry safeguards un-lawful Thus, the implication is that where the breach ofthe safeguards involves only the "context" of the ques-tioning by the employer, the totality of the circumstancesmust be consideredIn the instant case, based on Rosenthal's credited testi-mony supported by statements executed by the GeneralCounsel's witnesses, I find that Rosenthal in the conductof the questioning complied with the Johnnie's Poultrysafeguards 9 With respect to the context of the question-9 While Lambert s testimony suggests some degree of pressure relatedto the interview in view of the fact that she was asked three times to talkto Rosenthal, the fact remains that Rosenthal explained to her the voluntary nature of the interview and she continued with It even to the pointof signing a statement regarding her response to Rosenthal's questionsRosenthal's explanation to her of the voluntary nature of the interviewcoupled with the assurance against any reprisals, I conclude, effectivelyremoved any coercion which may have been attendant to the repeatedrequest for the interviewing, it is quite clear, as found above, Respondent at thetime of questioning had revealed hostility to union orga-nization by a number of violations of Section 8(a)(1) ofthe Act However, while such violations may be consid-ered as serious, they were not extensive and widespreadand for the most part were largely remote in time toRosenthal's interviews, most having occurred 5 to 6months earlier The one violation of Section 8(a)(3) and(4) of the Act found below occurred more than 2 monthsprior to Rosenthal's interviews Further, Respondent'swillingness to arbitrate the recognition issue, a matter di-rectly related to Rosenthal's questioning of the employ-ees, tended to diminish employee perception of over-whelming union hostility which would otherwise serveto increase the risk of coercion Accordingly, underthese circumstances, and because all of the other John-nie's Poultry safeguards were complied with, I find Re-spondent did not violate Section 8(a)(1) of the Actthrough Rosenthal's interviews with the employees 1•E The Alleged Discriminatory Actions1 The suspension of Danny HedrickThe consolidated complaint alleges that Respondenton or about July 13, 1981, suspended Hedrick because ofhis membership in and activities on behalf of the UnionHedrick was active in the union campaign and securedsome 12 or 15 employee signatures on union authoriza-tion cards " Hednck's conversations with Moreland re-garding the Union have already been notedHedrick, a press operator, was working on the thirdshift (11 p m to 7 a m) on July 10 under the supervisionof Moreland Hedrick's assignment for that evening re-quired 482 minutes of production 12 Hedrick related thataround 3 to 3 30 a m as Supervisor Moreland camethrough his work area Hedrick asked him who wasgoing to sweep the floor for Hedrick in the press linethat morning Moreland replied that Hedrick was toclean up his own area Hedrick protested that there wasno way that a person could run 482 minutes on the pressline and have it ready for the next shift and get the floorswept up Nonetheless, Moreland told Hedrick thatsweeping inside the press line was the press operator'sjob and that Hedrick would do it Hedrick proceeded towork and by the end of the shift had achieved 100 per-cent production Hedrick testified, however, that as hewas leaving to go to the timeclock that morning he wasasked by Moreland to wait to speak to Routson Hedrick10 In reaching this conclusion with respect to Rosenthal s interviews,generally I note that Respondent on January 18, 1982, posted a notice toemployees refernng to the arbitration heanng on the issue of union recognition and observing that some employees might be called as witnessesThe notice, signed by Routson, affirmatively stated that there would beno reprisal or reward on the part of Respondent for anything any employee might say or do or not say or do in that heanng or in preparationfor that hearing In my view this notice would also serve to lessen thechance of coercive impact in the Rosenthal interviewsAt the time of the initial union campaign, Respondent employed ap-proximately 40 or 50 employees at the plant12 Production was figured on the basis of minutes", 480 minutes rep-resented a full shift However, according to Respondent, the minutes ofproduction required had built into it allowance for employee break andlunchtime The constant goal, however, was 100 percent production PREMIER RUBBER CO475did so and met with Routson in Routson's office whereRoutson asked Hedrick about the "problem" the preced-ing night Hedrick replied that there was no way a mancould run 482 minutes on a press line and get his areacleaned up and have It ready for the next shift Routsonreplied that that was the press ,operator's job and ob-served that Hedrick's attitude had been going down"real bad lately" Routson added, according to Hedrick,that when Hedrick had first come he was really excitedabout his career there and was a real good employee, butsince the "Union business" had started, Hednck's attitudehad been going down Accordingly, and although it isundisputed that Hedrick had in fact cleaned up his areaprior to the meeting with Routson, and Routson wasaware of it, Hedrick was suspended for 3 days Hedrick,who had been employed by Respondent beginning inJanuary, had had only one prior warning by manage-ment regarding his work in April occasioned by somedamage done to a press by Hedrick due to improper op-erationRespondent's position with respect to Hednck's sus-pension was related by Moreland and Routson Morelandtestified that on July 10 Hedrick approached him andtold him that he was through "running his minutes" andthat he was not going to clean up the press area More-land told Hedrick that the cleanup time was figured inwith the production percentages and that the area had tobe cleaned up Hedrick responded that he was not goingto clean it up and then proceeded to the cafeteria areaMoreland subsequently saw Hedrick coming out of thecafeteria and at that time told him again to clean up hispress area and Hedrick again told him, "No, I'm notgoing to" Moreland then told Hedrick that he wanted tosee him after work and Moreland proceeded to callRoutson at his home regarding the situation The callwas placed at 6 30 a m and Routson was at the plant atapproximately 6 40 a m The two waited for PersonnelManager Burton Rowell to come to the plant and, onRowell's arrival, Hedrick was called into Routson'soffice Hedrick was asked if he knew what he had doneand Hedrick replied, "Yes, I refused to do a job" He-drick was asked if he knew what the penalty was and hereplied, "Yeah, a written warning or something likethat" He was told, however, that not carrying out adirect order of any kind from a supervisor was an auto-matic discharge Hednck's response was that Supermanwent out in the 1950s and he could not do everything atone time Moreland testified that he was aware thataround 5 minutes before quitting time Hedrick hadcleaned up his work area, and admitted that Hedrick atthe meeting with Routson had stated that he had cleanedup his work area so "what was the big deal?" Neverthe-less, the decision was then made to suspend Hedrick for3 days Moreland, who was supported by the testimonyof both Rowell and Routson regarding the meeting withHedrick, denied that there were any considerations inthe decision to suspend Hedrick other than his failure toobey a direct order Routson, in his testimony, addedthat the fact that Hedrick had gone back and swept up inhis press area prevented his discharge, since Respond-ent's rules provide for discharge of employees refusing todo an assigned job taskThe General Counsel, relying on Hednck's denial thathe refused a direct order to clean up in his area as wellas the undisputed fact that Hedrick did in fact clean uphis work area prior to his suspension, coupled with Re-spondent's union animus and its knowledge of Hedrick'sunion inclinations, argues that the suspension of Hedrickwas based on union considerations in violation of Section8(a)(3) and (1) of the Act Further evidence of discrimi-nation against Hedrick was shown, the General Counselargues, by testimony of employee Joe Hall who relatedthat he also had not cleaned up in his work area duringthe week of July 10 but had not been disciplined forsuch failure Respondent argues, on the other hand, thatHedrick's suspension was based solely on the fact that herefused to follow a direct order of Moreland to clean upMoreover, Respondent contends that if it had been in-clined to discriminate against Hedrick it could have dis-charged him under its rules, but that since Hedrick hadin fact gone ahead and cleaned up his work area it im-posed the lesser penalty of a 3-day suspensionResolution of the issue of discrimination against He-drick rests largely on the determination in this instanceof whether Moreland issued a direct order to Hedrickwhich Hedrick failed to follow I credit Hedrick Thefact that he did sweep up around his work area is con-sistent with Hedrick's contention that he did not refuseto obey a direct order of Moreland That Hedrick maynot have cleaned up immediately after he had completedhis production is not particularly significant since Re-spondent concedes that once an employee had achieved100 percent production the employee is not required togo into further production and may use any remainingtime in the shift as he sees fit Here Hedrick hadaChieved his production and had even swept up prior tothe end of his shiftIn Wright Line, 251 NLRB 1083 (1980), enfd 662 F 2d899 (1st Cir 1981), the Board held that the GeneralCounsel in alleged unlawful discrimination cases mustfirst make a prima facie showing sufficient to support theinference that protected conduct was a "motivatingfactor" in the employer's decision affecting the employ-ee Once the prima facie case is established, the burdenthen shifts to the employer "to demonstrate the sameaction would have taken place even in the absence ofprotected conduct" Id at 1089 It is quite clear here thatthe General Counsel established a prima facie case of dis-crimination with respect to Hedrick's suspension byvirtue of Respondent's previously found union animus,Respondent's knowledge of Hedrick's union inclinations,the timing of the suspension shortly after Hedrick's unionactivities became known, Respondent's failure to disci-pline other employees for not cleaning up prior to theend of their shifts as demonstrated by the credited testi-mony of Hall, and the fact that Hedrick had actuallycleaned up around his work area I conclude that Re-spondent has not rebutted the General Counsel's primafacie case In reaching this conclusion, I note initiallythat, having credited Hedrick, Respondent's contentionthat Hedrick refused to obey a direct order is unsubstan-tiated Accordingly, Respondent's defense has no basis infact Respondent's actions therefore appear consistent 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith a determined effort to fabricate a fault on Hedrick'spart In addition, in the discussion prior to imposing thesuspension on Hedrick, I find, on Hednck's credited tes-timony not specifically contradicted by Respondent, thatRoutson referred to Hedrick's attitude and specificallyrelated Hedrick's involvement with the Union to achange in attitude for the worse This further shows Re-spondent's concern with Hedrick's union involvementAccordingly, I conclude that Respondent has not rebut-ted the General Counsel's prima facie case and shownthat Hedrick would have been suspended without regardto his union involvement Hedrick's suspension thereforeviolated Section 8(a)(3) of the Act2 The discharge of HedrickThe events on which Respondent relied to effectuatethe discharge of Hedrick occurred on Hedrick's shift ofNovember 16-17 On that shift Hedrick was assigned tooperate presses 1, 2, 11, and 12 It is undisputed that He-drick achieved only 74 percent production that eveningand his production sheet for that evening contained nocomments reflecting why he had not achieved the 100-percent goal 13 Moreover, a graphic recording devicewhich reflected the amount of time specific presses wereoperated by Hedrick revealed an inordinate and inexpli-cable break in production between 3 and 3 30 a mThe following morning Hedrick met with a union rep-resentative and decided to file charges with the Boardbased on his suspension the preceding July Since He-drick could not recall the dates of the suspension, hetelephonically contacted Personnel Manager Rowell andasked him for the dates of his suspension the precedingJuly Rowell inquired of Hedrick what he wanted thedates for and Hedrick explained that he was going to filea charge with the Board In the meantime, according tothe testimony of Day-Shift Supervisor Harold Hodge,Hodge found that Hedrick's efficiency for the precedingnight had been only 74 percent without any commentsor explanations on his production sheet Hodge reviewedthe bar graph which showed a substantial period of timewhen Hedrick was apparently not running all of hispresses and Hodge decided to call the matter to the at-tention of Routson It was about this time that Rowellreported to him the telephone call of Hedrick whichRowell concluded was rather strange Routson testifiedthat he remarked that he did not think it was strange inview of what they had discovered the preceding nightabout Hedrick Routson further testified that he re-marked that he thought "the young man is probably introuble" and decided to get Hedrick in and "go over andsee if there's something that he hasn't told us or put onhis press sheet " Hedrick was called in and, in the pres-ence of Rowell and Slier, Routson asked him about thebar graph for the preceding night According to Rout-son, Hedrick admitted that he just did not do the pro-duction It was then decided that Hedrick should be dis-charged and the discharge was effectuated Routson'stestimony is corroborated by that of Rowell and a memo" It was Respondent's practice to require employees in the commentssection of the production sheet to explain any problems encounteredwhich would tend to cause their less than 100 percent productionregarding the matter was prepared by Rowell and datedNovember 23 14 The disciplinary action report with re-spect to the discharge of Hedrick which was signed byHedrick, Routson, and Rowell contained in a commentsection the following basis for Hedrick's dischargeDanny Hedrick, this date, failed to perform his as-signed job duties to the extent that 25% requiredproduction was not accomplished with no reasonoffered or given This is employee's second viola-tion of Item #9, page 30, of employee handbook,the first resulting in 3 days suspension Consideringthis employee's history, including above infractionsand a warning for carelessness, he is terminated ef-fective 11-17-81 15Respondent through its witnesses denied that He-drick's discharge was based on any consideration otherthan his violation of the rule specified Hedrick's versionof what took place in the meeting with Routson, Rowell,and Stier does not significantly contradict the version ofRoutson and Rowell Hedrick testified that his explana-tion to them for not achieving his production the nightbefore was that "you can't get that on that line, there'sno way" Routson referred to Hedrick's "attitude" goingdown and added that they could not tolerate that kind ofattitude and the kind of employee that Hedrick was atthat time Further, Rowell, according to Hedrick, re-marked that Hedrick knew that he was in the wrong thenight before or he would have not made that "sillyphone call" to Rowell that morning, referring to He-drick's inquiry regarding the dates of his prior suspensionso that he could file a charge with the Board Hedrick,on cross-examination, testified that he attempted to ex-plain to Routson and Rowell in his discussion with themand on the basis of the bar graph that he had not takenas long a break as they had attributed to him In thisregard, Hedrick related that part of the problem was at-tributable to the sequential order in which he loaded thepresses He further related that he had mentioned a prob-lem he was having to Supervisor Harold Hodge Never-theless, Hedrick did not make any explanation for hislow production on his production sheet Moreover, headmitted that he had taken a break the night before at atime when he was not "ahead in his minutes" of produc-tion and after he had concluded that there was "no possi-ble way" to get his production that evening With re-spect to the problem on the sequential order starting uphis production again after his break, he admitted that itwas a standard problem encountered every time someonetakes a breakIn arguing the violation with respect to Hedrick's dis-charge, the General Counsel relies on Hedrick's earlierunlawful suspension, the timing of the discharge immedi-ately after Hedrick had informed Rowell of his decisionto file charges with the Board regarding the prior sus-14 R Exh 2015 Item 9 in the employee handbook, R Exh 16, provides for discharge for a first violation of a refusal or failure to do job assignment orfollow instructions of foreman or other supervision" This was the samerule on which Respondent relied in suspending Hedrick in July PREMIER RUBBER CO477-pension, and the fact that there was evidence that otheremployees on other occasions had failed to make 100percent production and yet had not been disciplined ordischarged With regard to the latter contention, theGeneral Counsel submitted into evidence productionrecords of Respondent for the months of July, August,and November,16 as well as for February 1982 17 Exami-nation of the production records clearly establishes that asubstantial number of employees failed to achieve at least74 percent of production, the production rate Hedrickhad achieved on November 17 These employees werenot discharged Respondent would explain the differencein the treatment on the premise that the employees whohad these lower production rates were trainees, or werenot permanent operators and were just filling in tempo-rarily It is quite clear, however, that Respondent failedto explain in at least one instance the failure to disciplineat least one employee who failed to achieve an appropri-ate production rate That was Wayne Smith who therecord reflects achieved only 75-percent production forNovember 3 and 72-percent production for November 4Moreover, there was no evidence that Smith had satis-factorily explained his production failure on his presssheet.The elements noted above in the General Counsel's ar-gument and the facts of the case clearly establish a primafacie violation of the Act with respect to both the 8(a)(3)and (4) allegations of the complaint with respect to He-drick Respondent's expressed defense, Hedrick's failureto achieve his production on the evening before his dis-charge, I conclude, does not sufficiently rebut the Gener-al Counsel's prima facie case and establish that Hedrickwould have been discharged without regard to his unionsympathies or his expressed intention to file a chargewith the Board The fact that Hedrick was at some faultin failing to achieve a higher production rate cannot bedenied However, as shown at least in the case of Smith,Respondent did not automatically discharge employeesfor achieving less than the normally required productionrate Thus, disparate tieatment is clear Moreover, it isalso clear that Respondent' appeared to attach greatersignificance to Hedrick's failure to achieve productionthan might have otherwise been accorded it because ofHednck's expressed intention of filing a charge with theBoard Routson's undemed reference to Hednck's "atti-tude," and Rowell's reference to Hedrick's "silly phonecall" during the discussion with Hedrick at the time ofhis discharge further reveal Respondent's concern withmore than a simple failure of production by HedrickThat Respondent's concern with Hedrick's attitude wasrelated to Hedrick's union involvement was shown byRoutson's remark on suspending Hedrick in July that hisattitude had been going down since the "union business"startedFurther evidence of discrimination against Hedrick isfound in the credible testimony of Clydene Goss, an em-ployee and wife of Hugh Goss, the self-identified em-ployee union organizer She testified that subsequent toHedrick's discharge, in a regularly scheduled meeting be-16 GC Exhs 3, 5, and 6" G C Exh 4tween the finishing department employees and manage-ment personnel, Routson was asked why Hedrick hadbeen discharged Routson replied that Hedrick was agood boy but he just listened to the wrong people MrsGoss inquired if Routson was referring to her husband,and Routson replied, "You said it, Clydene, I didn't"Routson could not recall having made such a remark Icredit Mrs Goss, whose testimony on the point wasstraightforward and uneqUivocal I find that Routson'sremark gave implicit affirmation to the relationship inRoutson's mind between Hedrick's "attitude" and hisunion acitivity Hedrick's attitude unquestionably wasrelied on by Respondent in effectuating his dischargeThe foregoing, including Respondent's union animus,the disparate treatment accorded Hedrick, a knownunion supporter, and the fact that Respondent equatedHedrick's "attitude" with his union involvement, substan-tiates the conclusion which I reach here that the evi-dence does not establish that Respondent would havedischarged Hedrick without regard to his union activityI therefore find that his discharge violated Section8(a)(3) and (1) of the Act Moreover, and in any event, itis undisputed that, in deciding to discharge Hedrick, Re-spondent relied in part on the discipline (suspension) pre-viously administered to Hedrick in July Since I havefound that that discipline was discriminatory and viola-tive of Section 8(a)(3) and (1) of the Act, it follows thatthe discharge of Hedrick would not have taken place butfor Respondent's prior unlawful conductWith respect to the alleged violation of Section 8(a)(4),Respondent contends that no such violation can be foundbecause at the time of Hedrick's discharge no charge hadactually been filed In Hoover Design Corp, 167 NLRB'461, 462 (1967), enf denied in pertinent part 402 F 2d987 (6th Cir 1968), the Board stated "a discharge of anemployee because he made known a decision to seekBoard assistance on behalf of himself or for himself andothers is an independent violation of Section 8(a)(4) "See also First National Bank & Trust Co, 209 NLRB 95(1974) Cf NLRB v Scrivener, 405 U S 117 (1972) Ac-cordingly, Hedrick's announcement of his intention tofile a charge with the Board causes him to be embracedby the protection of Section 8(a)(4) so thai. any retalia-tion by Respondent against Hedrick because of his an-nounced intention would constitute a violation of thatsection of the Act Here, the timing of Hedrick's dis-charge within hours of Hednck's communication toRowell of his intention to go to the Board strongly sup-ports a conclusion that such communication played apart in the discharge The conclusion is buttressed byRowell's undemed reference to Hedrick's "silly phonecall" during the meeting when Hedrick was dischargedMoreover, even Routson's testimony reflects that Rout-son equated Hedrick's announcement of his resort to theBoard as tantamount to an admission of misconduct onthe part of Hedrick with respect to his production thenight before To this extent the discharge was directlyrelated to the filing of the charge and clearly makes outthe prima facie case of an 8(a)(4) violation There is noevidence to substantiate any contention that Hedrick wasseeking to avoid anticipated discipline by filing a charge 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Board On the contrary, Hedrick did not evenreveal to Rowell that he was going to file charges untilasked by Rowell Moreover, Hedrick credibly testifiedthat the timing of the filing of the charge was related tothe presence and assistance of a union representativewho had just come to townIn light of the foregoing, I find and conclude that Re-spondent's discharge of Hedrick was also responsive toHedrick's expressed intention of filing a charge with theBoard Accordingly, to the extent Respondent's actionwas responsive to Hedrick's intention to file a charge, itbecame an additional and inseparable part of the illegaldischarge for union activity Under these circumstances,I conclude Respondent has not rebutted the GeneralCounsel's prima facie case by showing that Hedrickwould have been discharged without regard to his inten-tion to seek Board assistance I therefore conclude thatthe discharge of Hedrick also violated Section 8(a)(4) ofthe Act3 The alleged unlawful transfer of Hugh GossThe consolidated complaint alleges that Hugh Gosswas transferred to a less desirable and more onerous jobon January 13, 1982, because of his union or other pro-tected concerted activities Goss had worked for Re-spondent in its Dayton plant for about 15 years when hetransferred to Lenoir City He started work there onJuly 6 and almost immediately became involved in unionactivity As a matter of fact, on the first day that hecame into the Lenoir City plant Goss testified he talkedto Glay and asked Glay if he would recognize the Unionif the Union would show him that they had a majority ofemployees signed up 18Goss initially was assigned to work as a press operatoron the second shift when he began work in Lenoir CityHowever, about the first week of August he was trans-ferred to the first shift where he worked as a utility manHe further testified that sometime in November he wastransferred back to the second shift as a press operatorand was told by his foreman at the time that he wasbeing transferred because Respondent was going to havea layoff and the utility job was being done away withNevertheless, Goss testified that the utility man's positionon the first shift after he was transferred was temporarilyfilled by two women employees Goss admitted, howev-er, that these employees were also assigned other jobs inaddition to utility workGoss testified that on the second-shift job he got an in-crease of pay of 33 cents an hour as a pressman in addi-tion to a 10-cent-per-hour shift differential While Gossdid not testify regarding any more onerous working con-ditions with respect to the press operation, he did com-plain that the assignment to the second shift created ahardship for him because his wife worked on the firstshift He conceded, however, that Respondent offered toassign his wife to the second shift in order to meet this18 Glay, in his testimony, testified that Goss told him that his mainpurpose in transferring to Respondent's plant in Lenoir City was to orga-nize a union While Goss denied such an assertion, I find It unnecessaryto resolve this difference in their testimony It is, in any event, clear thatRespondent was well aware of Goss' organization intentionsdifficulty, but Goss rejected that because it would createonly additional hardships due to having to leave his chil-dren unattended during the second shift This offer ofRespondent occurred about 2 or 3 weeks after he hadmoved to the second shift Goss also conceded thatsometime around a month after he had been on thesecond shift he was offered the opportunity to transferback to the utility job he had left on the first shiftContrary to the testimony of Goss and the allegationof the complaint, Respondent asserts that Goss was nottransferred to the second shift until January 18, 1982, andthat Goss was transferred to fill the position of Joe Hallwho was laid off on the same date Personnel records in-troduced by Respondent regarding Goss' shift change aswell as the layoff of Joe Hall were introduced into evi-dence and I find fully substantiate the date of Goss'transfer 19 Moreover, Routson testified that the reassign-ment of Goss and the layoffs occurred because of a pro-duction curtailment and a plant layoff and because allutility jobs, the classifications in which Goss was work-ing, were eliminated To substantiate its claim of absenceof discrimination with respect to Goss, Respondentpoints to the admission of Goss that he was offered a su-pervisory or management job on at least two occasionsafter his transfer to Lenoir City Lastly, it is uncontra-dieted that Goss exercised his seniority for shift prefer-ence and returned to the first shift as press operator inApril 1982, bumping Roger Gumm to the second shift inthe processThe General Counsel argues that Respondent's knowl-edge of Goss' union activity, coupled with Respondent'sunion animus, establishes that the transfer of Goss to thesecond shift was discriminatorily motivated I find theviolation is not established In my opinion the recorddoes not reveal a prima facie case of discrimination Gosswas transferred to a higher paying job There was noshowing whatsoever that the job of press operator wasin fact more onerous for Goss The only thing the recordshows is the transfer of Goss to the second shift wassimply inconvenient for him There was absolutely noshowing that Respondent could expect such inconven-ience would be so burdensome on Goss as to cause himto quit or to discourage him in his union activities Afterall, it must be recalled that Goss was hired on the secondshift when he first came to Lenoir City and he workedon that shift for over a month Moreover, this recorddoes not show that Respondent was even aware thesecond shift would be an inconvenience to Goss untilsometime after he was on the second shift Even then,Respondent sought to remedy that inconvenience by anoffer of a transfer of Goss' wife to the second shiftMoreover, even Goss' claimed inconvenience on thesecond shift loses significance in view of the fact that hedeclined an early transfer back to the first shift in favorof the recall of another employee Lastly, Goss wastransferred back to the first shift on his own decision toexercise seniority for that shift There was no showingthat he could not have done this earlier" Other record evidence, G C Exh 3, shows Goss did do some pressline work in November, but that was on the day shift PREMIER RUBBER CO479Even assuming that the General Counsel had estab-lished a prima facie case, I am satisfied that Respondentsuccessfully rebutted it Respondent's claim that the utili-ty classification was done away with because of layoffsand a reduction in work force at the time Goss wastransferred to second shift constitutes a reasonable, credi-ble explanation for the assignment of Goss to the secondshift Respondent's evidence in this regard was not inany way contradicted While two employees by Goss'testimony did do some work in the utility classification,it is quite clear that their work was not confined to thatclassification Accordingly, such evidence does not con-tradict the claim that the classification as such was doneaway with at that time Accordingly, despite Respond-ent's union animus, I find no violation of Section 8(a)(3)and (1) of the Act in the transfer of Goss to the secondshift4 The alleged discrminatory issuance of warningsto Roger GummGumm was employed by the Company on November22, 1980, and he worked as a press operator Gumm tes-tified that he was active in getting a union card signedand wore a union badge in the plant Comments made bymanagement personnel to him regarding his union incli-nations have already been noted hereinGumm was initially disciplined regarding his work onNovember 9 when he received a verbal warning for"quality carelessness" Subsequently, on November 17,Supervisor Harold Hodge talked to him about his 70-per-cent production rate of November 16 On that occasion,according to Hodge's writeup of the incident,20 Gummhad explained that he had not felt good that day In anyevent, neither the verbal warning on November 9 norHodge's discussion with Gumm on November 17 is al-leged or argued by the General Counsel to be discrimi-natory However, the consolidated complaint does allegethat two disciplinary actions taken against Gumm onFebruary 25 and 26, 1982, were discriminatory In thisregard, Gumm testified that he was issued a writtenwarning on February 25 for improperly loading a moldand running bad parts Gumm admitted that he had aproblem with his mold that evening but had rectified thesituation just as quickly as a quality control girl hadbrought the matter to his attention He testified generallythat he had "cut corners" before in production sometimeresulting in some bad quality parts and, when caught,had changed back to the correct manner of operatingwithout being reprimanded He did not specify any spe-cific incident, however, when this had occurredOn February 26, 1982, at the completion of his shift,Gumm had achieved only 87 percent production Sliertook him to Rowell's office where, according to Gumm,"they started jumping on to me about my attitude andsaid it was bad," and that Gumm "couldn't go no wherewith this Company anymore because my attitude wasrotten and I should change it if I was going to do any-thing in this Company" Gumm was then asked to leavewhile they considered whether or not they would sus-pend Gumm Gumm went to the cafeteria where he20 R Exh 6waited and decided that because of certain personalproblems it would be better for him to avoid any risk oflosing his job Accordingly, when he returned to theoffice, he specifically apologized for his attitude and hewas told that he would be advised regarding any repri-mand The following work day Gumm was advised thathis suspension was suspended and, instead, that he wouldbe on probation for a yearBased on the foregoing evidence, the General Counselargues that because Gumm was identified by Respondentas a union supporter and since Respondent's actions withrespect to him were "inexplicably inconsistent with itspast practice" there was no justifiable or logical reasonfor its actions against Gumm other than his union activi-ties and sympathiesRespondent does not specifically dispute Gumm's testi-mony regarding the February 25 and 26 events Re-spondent's witnesses did deny that union considerationswere involved in any respect in the discipline accordedto Gumm Routson testified for Respondent that he par-ticipated in the interview with Gumm in February, andthat Gumm offered no excuse for his low productionAccordingly, it was decided that Gumm would be givena 3-day suspension However, when Gumm came backinto the room he was apologetic and it was subsequentlyconcluded that since Gumm had some financial problemsit would serve no useful purpose to further punish himwith a 3-day suspensionNotwithstanding the evidence in this record of Re-spondent's union animus, I am unable to conclude thatthe General Counsel has established a prima facie viola-tion with respect to the warnings issued Gumm WhileRespondent was well aware of Gumm's union inclina-tions, its knowledge in this regard predated by severalmonths the alleged discriminatory reprimands There-fore, timing does not support a conclusion of discrimina-tion Moreover, Gumm had had one prior warning inNovember after his involvement in union activity whichwas not alleged to be discriminatory Supervisor Hodgehad also talked to him regarding his low production rateof 70 percent on November 16, which also was not al-leged to be discriminatory In light of this backgroundand Gumm's admitted production of scrap on February25, the warning to him on that date would appear to bebased on valid and nondiscriminatory grounds Likewise,a clear and legitimate basis existed for discipline ofGumm on February 26 because of his failure to achievemore than 87 percent production, particularly in light ofthe prior warnings to him While an 87 percent ratewould not at first appear sufficient to warrant discipline,it does represent a substantial drop for Gumm since hehad been averaging over 100 percent during the monthprior to February 26The testimony of Respondent's witnesses does not con-tradict Gumm's claim that Respondent in disciplininghim on February 26 referred to his attitude However,unlike the situation involving Hedrick, there was noshowing that Respondent related Gumm's "attitude" tohis union activity Finally, if Respondent was bent upondiscriminating against Gumm because of his union activi-ties, it is highly unlikely that it would have reconsidered 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDand retracted Gumm's suspension Accordingly, I con-clude that the disciplining of Gumm on February 25 and26 did not violate Section 8(a)(3) and (1) of the Act5 The alleged discriminatory layoff of ClaudieChapmanThe complaint alleges that Respondent discriminatori-ly laid off Chapman on February 17, 1982 Chapmanstarted work for Respondent on September 2, 1980, andhad worked in various positions At the time of his layoffhe was working as a press operator on the second shiftChapman testified that he had signed a union authoriza-tion card on November 18, but had not worn a unionbutton in the plant Chapman, as already related, wasone of those interviewed by Company Attorney Rosen-thal on January 26When Chapman reported for work on February 17,1982, Supervisor Harvey Ross Raper took Chapman toRowell's office where he met with Rowell, Routson,Raper, and Suer Routson asked him if he realized thathe had not been getting his 100 percent production whileeverybody else had Chapman responded that as far ashe knew neither of the operators on the first or thirdshift had been getting their 100 percent on his line Rout-son inquired of Chapman what his problem was andChapman said there was no use in talking about it be-cause he had talked about it until he was blue in the facebefore and it had not done any good Routson then toldhim that they were not going to fire him because he wasa good maintenance man and a good utility man Instead,he would be laid off and he would be called back Chap-man inquired about whether he could be transferred intotwo other jobs either as a spray booth operator or an ex-truder helper He contended that there were two em-ployees working in those positions, specifically BrendaHarrison and Marsha Hawn, who had less seniority thenhe Chapman's testimony reflects no specific response byRoutson to that inquiry, and Chapman was, in fact, laidoff Chapman admitted in his testimony that he remarkedat the time that he was glad that he was getting laid offrather than being fired It is undisputed that, on April 21,Chapman was telephonically offered a recall to work ina utility classification Chapman rejected the offer ofrecall because he was told by Rowell who made theoffer that the job would not be permanent but that itcould last from 1 day to 3 weeks or perhaps longerSupervisor Raper and Manufacturing Manager Rout-son testified with respect to Respondent's action inlaying off Chapman Raper testified that Chapman hadinitially been a press operator but was disqualified be-cause of his inability to do the work He was also dis-qualified as a barwell operator, so he was tried out inmold maintenance where Raper said he also did notwork out Thereafter, he was transferred to the utilityposition and performed well in that job 21Apparently in late fall 1981, there was a layoff and Re-spondent tried to reassign Chapman so as to prevent hislayoff because of his seniority Accordingly, becauseChapman asked to be again qualified on the press opera-21 The utility classification was referred to by Raper as a stock han-dlertor's job, he was assigned to the press operation 22During the week of February 10 to 17 after review ofthe production records, Raper observed that Chapmanhad achieved 100 percent production only one timewithin that period He testified he brought the matter toRoutson's attention, and it was concluded after a reviewof the records that Chapman was not able to perform thejob even though, according to Raper, Chapman had beengiven substantial help at times Accordingly, the decisionwas made to lay him off Routson corroborated Raperand confirmed that because of Chapman's inability to dothe work as a press operator, he was laid off rather thanreassigned because there was no position for which hewas qualified to which he could be assigned 23 Raperand Routson denied that there were any union consider-ations involved in the decision to lay off ChapmanI conclude that the evidence is insufficient to establisha prima facie case of discrimination against ChapmanWhile production records of Chapman for the months ofDecember and January are not reflected in the record,the records of his production in November and Decem-ber are Those records indicate, as Respondent contends,that Gumm rarely achieved 100 percent production andfor most of the time was significantly under that rateMore specifically, during the month of February prior tohis layoff Chapman's efficiency was only 85 percentThis was at the conclusion of a 90-day probationaryperiod during which Chapman should have improved hisefficiency He did not, and there existed a legitmatebasis, I find, for his termination The fact that Respond-ent laid him off rather than terminate him further reflectsthe absence of any discrimination against him Moreover,Respondent's failure to reassign him to another classifica-tion does not establish discrimination here in the absenceof evidence that there were other positions to whichChapman could have been assigned and for which hewas qualified While Chapman's testimony indicates thatthere were two positions held by people with less senior-ity than he, his testimony does not establish that he wasqualified for those positions One position referred to wasthe barwell operator, a position for which he was notqualified, according to Raper's testimony which I creditin this regard Accordingly, I find no violation of Sec-tion 8(a)(1) and (3) of the Act with respect to Chapman'slayoff6 The alleged discriminatory refusal to reassignMary LambertThe complaint alleges that on or about April 26, 1982,Respondent discriminatorily refused to return its employ-ee Mary Lambert to the first shift That action, the com-plaint alleges, constituted retaliation against Lambert be-cause of her union activity and also because she had been22 Production records show that Chapman started back at the pressoperator's job on the second shift on November 16 Respondent's evi-dence was that It generally granted employees in new assignments a 90-day probationary penod Thus the end of the probationary period withrespect to the requalification of Chapman would have been approximately February 17, 198223 As already related, supra, in connection with the Goss transfer tothe second shift, the utility classification was not filled at the time ofChapman s layoff PREMIER RUBBER CO481named in a charge filed by the Board in Case 10-CA-18176 24 Thus, it is contended that Respondent violatedSection 8(a)(3) and (4) with respect to LambertLambert was employed by Respondent on November3, 1980 Her conversations with management officialshave already been noted Lambert related that she signeda card for the Union a month or two prior to the elec-tion on April 8, 1982 Prior to her transfer to the secondshift in mid-April 1982, Lambert had been working onthe first shift in the inspection' department She wastransferred then into the second shift in an "insert prepa-ration" area, after having been told by her supervisorand personnel manager, Rowell, that work was slow andthey did not have enough orders to keep inspectors busyShe was advised that they would be moving her to thesecond ,shift to work in the insert area because theyneeded two shifts run on that job anyway During thetime that she was on the second shift, Lambert testifiedthat she heard that a new job was opening up on the firstshift and an employee named Glenda Seay was recalledto work in that job Lambert thereafter inquired ofRowell about the new position starting on the day shiftand Rowell explained to her that it was a tedious anddifficult job, that they had had a lot of trouble with it sothey were placing a quality control operator on the jobLambert testified herein that she was not aware of anysuch classifications as a quality control operator althoughthere was a classification of quality control auditorLambert further testified that it had always been Re-spondent's policy to fill vacancies through a job postingprocedure under which interested employees bid on jobvacancies and were assigned the jobs based on seniorityand qualifications She maintained that that procedurewas not followed with respect to the job to which Seaywas recalled and Lambert maintained that she had moreseniority than Seay Subsequently, at a time not specifiedby Lambert, Lambert met Routson in the plant and ex-plained to him that she was having a difficult time athome because of working on the second shift and that itwas causing her a lot of hardship She asked to be reas-signed to day shift if only for a week or so Routson re-plied that when a permanent inspection job becameavailable on the day shift that Lambert would definintelybe placed back on that shift in that position, but he couldnot tell her when that would be Lambert testified thatshe protested that she did not think that someone "couldbe done that way," i e, just moved from one job to an-other without it being posted or anything discussedabout it and Routson replied, "Well, we've still got a lotof things going right now," and "we don't have thisunion thing settled yet either"According to Lambert, another temporary vacancywas filled on the first shift by June Latham who hadbeen recalled from layoff while Lambert remained on thesecond shift Although initially recalled and put on atumbler operator's job, Latham worked on that positionfor only 1 hour and then was placed in inspection to re-place an inspector that was pulled out of the department24 The charge, as amended, however, alleged that it was Lambert'stransfer to a less desirable job which was discriminatory rather than Respondent's refusal to reassign her on the first shiftand put on the tumbler operator's job Lambert testifiedthat Latham had less seniority than she Lambert's testi-mony did not establish exactly when Latham was re-called and put on the day-shift inspector's work nor doesthe record otherwise establish the dateStill according to Lambert, at some point in time afterMay 19, 1982, when she had been named in the chargefiled in Case 10-CA-18176 and while she was still onsecond shift, she was put back into inspection work onthe second shift After having worked in that position forabout 3 days, she asked her supervisor if she was back ininspection permanently He said that she was Lambertthen again saw Routson in the plant and asked him if shewas back in inspection permanently why could she notbe put back on the day shift Routson asked what the su-pervisor had told her, and Lambert replied that the su-pervisor's response was equivocal and she protested thatshe did not think she would have been "done this way,"that she thought she would be treated right and toldwhat was going on Routson replied, still according toLambert, "Well, I didn't think that a person like youwould file a discrimination charge against me either" Itis uncontradicted that Lambert was in fact transferredback to the day shift about June 21, 1982Respondent's evidence does not specifically contradictLambert's testimony, but it does explain its own actionsBecause of the reduction in force it had been necessaryto reassign Lambert to the second shift based on her se-niority 25 Rowell testified without contradiction thatLambert was the last in seniority among the inspectorsand, when she was able to bid on the first shift job inthat position, she was returned to the first shift Routsontestified that he had told Lambert that her seniority hadput her on the second shift but that if she could getsomebody to trade shifts with her that would be all rightwith him When Lambert protested that she did notthink that they would do something like that to her, headmittedly replied that he was a little taken back whenhe received the unfair labor practice charge about Lam-bert and Routson had inquired, "What have I done7"With respect to the recall of employees from layoffduring the time that Lambert was on second shift, Rout-son testified that an employee operating a cryogenic de-flashing machine (a tumbler operator) was on day-to-daysick leave for treatment It was decided to temporarilyreplace her by recalling Latham for temporary assign-ment to the ill employee's job Latham worked on thejob for a day or two training on the operation afterwhich time it was decided that a more senior employee,Linda Harrison, an inspector, should be given the tum-bler operator job because she was more senior and it wasa higher paying position Latham was then put into Har-rison's inspection job on the first shift These assign-ments, according to Routson's testimony, lasted for abouta week and a half until the return of the ill employeeWith respect to the recall of Seay, Routson and Rowelltestified that Seay as a quality control employee wasmaintained on a different seniority list Seay was recalled25 The initial assignment of Lambert to the second shift was not alleged to be discriminatory although the charge in Case 10-CA-18176, asfiled, made that contention 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDto do a special job which had previously presented prob-lems to Respondent and Respondent wanted to ensurethrough use of a person with quality control experiencethat the job was done right Subsequently, after the jobwas "straightened out" it was put up for bid and Seaybid on it on a permanent basis Both Routson and Rowelldenied that the failure to transfer Lambert back to thefirst shift in any way involved union considerations orthe fact that Lambert had been named in a charge filedwith the BoardI find that the General Counsel has failed to establish aprima facie case with respect to Lambert There is nocontention that Lambert's initial assignment to thesecond shift was based on union considerations In addi-tion, the transfer could not be considered as based onLambert's involvement in filing charges with the Boardinasmuch as no charges had been filed at that time Withrespect to the alleged 8(a)(3) violation, while Respond-ent's union animus makes its actions suspicious, Lam-bert's union activity was not so vigorous or extensive asto make her a logical or likely target for discriminationMoreover, there is nothing from the standpoint of timingwhich would suggest that the failure to reassign Lambertto the day shift was based on union considerations Rout-son's remarks to Lambert about the "union thing" notbeing settled does not dictate a finding that the failure totransfer her to the first shift was discriminatory Lambertwas not shown to be qualified for the tumbler operatorwork or for the work done by the quality control opera-tor It does appear that Lambert could reasonably havebeen assigned to Harrison's job rather than Latham, andLatham assigned to the second shift in Lambert's placeHowever, because Latham's recall was only on a day-to-day basis and dependent on the return of the ill tumbleroperator replaced by Harrison, it was not illogical tokeep Latham on the same shift as the employee she actu-ally replaced, Harrison As It turned out Latham's recalllasted only a few days When Harrison returned to herposition, Latham was reassigned to the second shift Ican find no discrimination against Lambert in these as-signmentsIn regard to the alleged 8(a)(4) violation and with re-spect to the existence of positions on the day shift towhich Lambert could have been reassigned, this recorddoes not establish clearly that the vacancies were not, infact, filled prior to the time of the charge naming Lam-bert being filed The comment of Routson expressingsurprise that Lambert filed the charges against him isvague and too ambiguous under the circumstances here,including the fact that Lambert was reassigned to theday shift within a month after she filed the charge, tosupport the conclusion that the failure to reassign Lam-bert was due to her having filed the chargeAssuming that the General Counsel had established aprima facie case of a violation with respect to Lambert, Iam persuaded that Respondent successfully rebutted itExplanations of Rowell and Rouston regarding the fillingof the positions on the day shift during the time Lambertwas on the second shift were, I find, not only reasonableand logical, but also uncontradicted I credit these rea-sons Accordingly, I conclude that neither the 8(a)(3) northe 8(a)(4) violations alleged with respect to Lamberthave been established by the requisite preponderance ofevidenceCONCLUSIONS OF LAW1 Respondent Premier Rubber Co is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 By interrogating its employees concerning theirunion activities and their union desires, by telling em-ployees that they are being denied consideration for pro-motion because of their union activites or support, bythreatening employees that they risk denial of promo-tions because of their union activities, and by maintainingand enforcing a broad no-solicitation, no-distribution ruleprohibiting employees from engaging in protected con-certed activities under the Act during periods of theworkday when employees are not properly engaged inperforming their work tasks, and in places where worktasks are not performed, Respondent has engaged in, andis engaging in, unfair labor practices within the meaningof Section 8(a)(1) of the Act4 By suspending its employee Danny Hedrick becauseof his union activities in July 1981 and by terminatingHedrick in November 1981 because of his union activitesand because of his expressed intention to file chargeswith the Board, Respondent has engaged in, and is en-gaging in, unfair labor practices within the meaning ofSection 8(a)(3), (4), and (1) of the Act5 Respondent did not violate Section 8(a)(3) or (4) ofthe Act with respect to its failure to reassign its employ-ee Mary Lambert to the first shift prior to June 21, 19826 Respondent did not violate Section 8(a)(3) and (1)of the Act by its assignment of Hugh Goss to a second-shift position, by issuing disciplinary warnings to its em-ployee Roger Gumm or by laying off its employee Clau-die Chapman7 The unfair labor practices engaged in by Respond-ent as set forth above in Conclusions of Law 3 and 4constitute unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has committed viola-tions of Section 8(a)(1) of the Act, I shall recommendthat it be required to cease and desist therefrom and takecertain affirmative actions designed to effectuate the poli-cies of the Act to include the posting of an appropriatenotice to employees Since I have found that Respondentdiscriminatorily suspended its employee Danny Hedrickfor 3 days and subsequently discharged him because ofhis having engaged in union activities and having ex-pressed his intention of filing a charge with the Board, itwill be recommended that Respondent be ordered tooffer Hedrick immediate and full reinstatement to hisformer job or, if that job no longer exists, to a substan-tially equivalent position, without prejudice to seniorityor other rights and privileges, and make him whole forany loss of earnings he may have suffered as a result ofhis unlawful suspension and discharge Backpay is to be PREMIER RUBBER CO483computed in accordance with the formula approved in FW Woolworth Co, 90 NLRB 289 (1950), with interestcomputed in the manner prescribed in Florida SteelCorp, 231 NLRB 651 (1977) 26 Moreover, consistentwith the Board's decision in Sterling Sugars, 261 NLRB492 (1982), I shall recommend that Respondent be re-quired to expunge from its records any reference to boththe unlawful suspension and the unlawful discharge ofHedrick and to provide written notice of such action toHedrick and inform him that Respondent's unlawful con-duct will not be used as a basis for further disciplineagainst himOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend27ORDERThe Respondent, Premier Rubber Co, Lenoir City,Tennessee, its officers, agents, successors, and assigns,shall1 Cease and desist from(a)Interrogating its employees regarding their or otheremployees' membership in and activities on behalf ofUnited Rubber, Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO, CLC, or any other labor organiza-tion(b)Threatening employees that they are being deniedpromotions or are risking denials of promotion if theyjoin or engage in activities on behalf of the Union(c)Maintaining and enforcing an unlawfully broad no-solicitation, no-distribution rule which prohibits employ-ees from engaging in protected concerted activity underthe Act during periods of the workday when employeesare not properly engaged in performing their work tasks,and in places where work tasks are not performed(d)Discouraging activities on behalf of the aboveUnion or any other labor organization by discriminatori-ly suspending or discharging employees or by discrimi-nating against them in any manner with respect to theirhire or tenure of employment or any term or conditionof employment(e)Suspending, discharging, or otherwise discriminat-ing against employees because of their expressed inten-26 See generally Isis Plumbing Go, 138 NLRB 716, 717-721 (1962)22 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposestion of filing charges with the National Labor RelationsBoard(f)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act2 Take the following affirmative action which is nec-essary to effectuate the policies of the Act(a)Offer Danny Hedrick immediate and full reinstate-ment to his former job or, if such job no longer exists, toa substantially equivalent position without prejudice tohis seniority or other rights and privileges and make himwhole for any loss of earnings in the manner set forth inthe remedy, including any losses occasioned by his sus-pension in July 1981(b)Expunge from the records of Danny Hedrick anyreference to his suspension or discharge and notify himin writing that this has been done and that the evidenceof his unlawful suspension and unlawful discharge willnot be used as a basis for any future disciplinary actionsagainst him(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(d)Post at its Lenoir City, Tennessee place of businesscopies of the attached notice marked "Appendix "28'Copies of the notice, on forms provided by the RegionalDirector for Region 10, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to complyIT IS ALSO ORDERED that the consolidated complaintbe dismissed insofar as it alleges violations of the Act notspecifically found herein28 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board